ORDER GRANTING REINSTATEMENT TO THE PRACTICE OF LAW

Robert Dale Thomas was suspended from the practice' of law for a period of thirty days by Order of this Court entered on August 29, 1996. Kentucky Bar Association v. Thomas, Ky., 927 S.W.2d 838 (1996). Thomas filed an application for reinstatement to the practice of law in this Commonwealth pursuant to SCR 3.510 and complied with the requirements of the rules pertaining to reinstatement.
The Inquiry Tribunal of the Kentucky Bar Association recommended that the application for reinstatement be granted. We concur with the recommendation of the tribunal.
IT IS THEREFORE ORDERED that Robert Dale Thomas be and is hereby reinstated to the practice of law.
All concur.
ENTERED: January 30,1997.
/s/ Robert F. Stephens Chief Justice